 
Exhibit 10.8
 
 
AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT
 
 
This Amended and Restated Change in Control Severance Agreement (as modified,
amended or restated from time to time in the manner provided herein, this
"Agreement") is by and between the individual employee named on the signature
page below (the "Employee") and SPAR Group, Inc. (the "Corporation"). The
Employee and the Corporation may be referred to individually as a "Party" and
collectively as the "Parties".
 
The Parties are party to a Change in Control Severance Agreement dated as of the
date listed on the signature page below (the "Existing CICSA"), which the
parties desire to amend in accordance with the provisions of IRC §409A (as
hereinafter defined), effective as of the date of the Existing CICSA.
 
In consideration of past, present and future employment by the Corporation, the
mutual covenants below and other good and valuable consideration (the receipt
and adequacy of which are hereby acknowledged), and in order to amend, restate
and completely replace the Existing CICSA, effective as of the date of the
Existing CICSA, the Employee and Corporation hereby agree as follows:
 
Section 1. Introduction. The Employee is an officer of the Corporation or one of
the SPAR Affiliates (as hereinafter defined). The Employee and the Corporation
have entered into this Agreement in order to provide severance payments from the
Corporation to the Employee under certain circumstances if, pending or following
a Change in Control, the Employee leaves for Good Reason or is terminated other
than in a Termination For Cause (as such terms are hereinafter defined).
However, this Agreement is not intended, and shall not be deemed or construed,
to create any employment term or period, and except as otherwise provided in any
other written agreement with the Employee, the Employee acknowledges and agrees
that the Employee's employment is "at will" and may be modified from time to
time and terminated at any time by the Corporation in its discretion, for any
reason or no reason, and without notice or benefit of any kind (other than any
benefit expressly provided hereunder under the circumstances).
 
Section 2. Certain Definitions. Definitions shall be applicable equally to the
singular and plural forms of the terms defined, each use of a neuter, masculine,
feminine or plural pronoun shall be deemed to refer to the form of pronoun
appropriate to the circumstance, and each other reference to or by gender shall
include reference to each other or neuter gender appropriate to the
circumstance, in each case as the context may permit or require. As used in this
Agreement, the following capitalized terms and non-capitalized words and phrases
shall have the meanings respectively assigned to them:
 
(a) "§162(m) Covered Officer" shall mean any "covered employee" under (and as
defined in) IRC §162(m) for any taxable year (or portion thereof) of the
Corporation if, and only if, the Employee's maximum "remuneration" (as defined
in IRC§162(m)(4)(E)) could exceed $1,000,000 if the maximum amount payable under
the Corporation's bonus proposal to the Employee for the year of the Employee's
Separation from Service were included in such remuneration (as if all targets
were satisfied).
 
(b) "Authorized Representative" shall mean, for the Corporation or any SPAR
Affiliate for whom the Employee works, any of (i) the Board, (ii) the Chairman,
(iii) any other executive officer of the Corporation or applicable SPAR
Affiliate who directly or indirectly supervises or is responsible for the
Employee or (iv) any other Representative of the Corporation or applicable SPAR
Affiliate who directly or indirectly supervises or is responsible for the
Employee and is authorized to do so by the Board, the Chairman or any such
executive officer, in each case other than the Employee.
 
(c) "Beneficial Owner" shall mean any person who beneficially owns (within the
meaning of Rule 13d-3 promulgated under the Securities Exchange Act), securities
issued by the referenced corporation or other entity, whether directly or
indirectly, and whether individually, jointly with any other person(s) or
otherwise.
 
(d) "Board" shall mean the Board of Directors of the Corporation or (except for
purposes of a Change in Control) the applicable SPAR Affiliate.
 
(e) "Chairman" shall mean the Chairman of the Corporation or applicable SPAR
Affiliate.
 
(f) "Change in Control" shall mean any of the following:
 

 
-1-
Form Executive CIC Sev Ag Rev. 12/08/08

 


 
 

--------------------------------------------------------------------------------

 
 
(i)
when any "person" or "group" (as contemplated in Sections 3(a)(9) and 13(d)(3),
respectively, of the Securities Exchange Act), becomes a Beneficial Owner of a
Majority of Voting Securities issued by the Corporation, in each case other than
any acquisition of SPAR Securities (A) in any transaction covered by and
exempted under clause (iv) of this definition, (B) by the Employee or any group
of which the Employee voluntarily is a member, (C) by any employee benefit plan
(or related trust) sponsored or maintained by the Corporation or any SPAR
Affiliate or (D) by any corporation or other entity if, immediately following
such acquisition, the Beneficial Owners of a Majority of Voting Securities of
the acquirer (or its ultimate parent) outstanding immediately after such event
are either (1) the persons who were the Beneficial Owners of all or
substantially all of the voting SPAR Securities immediately prior to such
acquisition and in substantially the same proportions as their ownership
immediately prior to such event, or (2) by Robert G. Brown and/or William H.
Bartels;

 
(ii)
when individuals who are members of the Board as of the date hereof or who are
added as hereinafter provided (the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Corporation's stockholders, was approved by a
vote of at least a majority of the then Incumbent Board shall thereafter be
added (for the purposes hereof) as a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened solicitation of
proxies or consents not by or on behalf of at least a majority of the then
Incumbent Board;

 
(iii)
when any individual shall become the Chairman or Chief Executive Officer of the
Corporation if such individual was not the Chairman or Chief Executive Officer
of the Corporation or any of its subsidiaries as of January 1, 2007;

 
(iv)
any reorganization, merger or consolidation of the Corporation or any of its
subsidiaries, in each case other than (A) any merger of any SPAR Affiliate
(other than the Corporation) into the Corporation or any of its subsidiaries as
the surviving entity, or (B) one in which all or substantially all of the
Beneficial Owners' of the voting SPAR Securities immediately prior to such event
are, immediately following such event, Beneficial Owners of a Majority of Voting
Securities of either the Corporation or the surviving entity of a merger with
the Corporation (or its ultimate parent), as the case may be, outstanding
immediately after such event and in substantially the same proportions as their
ownership immediately prior to such event;

 
(v)
the approval by the Corporation's Board or stockholders of a plan of complete
liquidation of the Corporation; or

 
(vi)
any sale or other disposition by the Corporation of all or substantially all of
its assets, in each case other than (A) any assignment or pledge of all or
substantially all of the respective assets and properties of the Corporation and
its subsidiaries to one or more lenders as security for their respective credit,
indebtedness and guaranties, (B) any acquisition by the Corporation or any of
its subsidiaries of the assets of any SPAR Affiliate (whether by assignment,
merger, liquidation or otherwise), or (C) any transaction in which all or
substantially all of the Beneficial Owners' of the voting SPAR Securities
immediately prior to such event are, immediately following such event,
Beneficial Owners of a Majority of Voting Securities of both the Corporation and
the acquiring entity (or its ultimate parent) outstanding immediately after such
event and in substantially the same proportions as their ownership immediately
prior to such event;

 
provided, however, that it shall not constitute a Change in Control under clause
(i), (ii), or (iv) of this defintion if and for so long as Robert G. Brown
retains effective control of the Corporation and continues to be the Chairman of
the Corporation.
 
More than one Change in Control may occur hereunder, and if more than one Change
in Control has occurred, any reference to Change in Control shall mean the then
most recent Change in Control preceding the Employee's Severance Termination (as
hereinafter defined).
 
(g) "Good Reason" shall mean the occurrence of any of the following events:
 
(i)
the failure to elect or appoint, or re-elect or re-appoint, the Employee to, or
removal or attempted removal of the Employee from, his position or positions
with the Corporation or applicable SPAR

 


 

 
-2-
Form Executive CIC Sev Ag Rev. 12/08/08

 


 
 

--------------------------------------------------------------------------------

 
 
 
Affiliate (except in connection with the proper termination of the Employee's
employment by the Corporation by reason of death, disability or Termination For
Cause);
 
(ii)
the assignment to the Employee of any duties materially inconsistent with the
status of the Employee's office and/or position with the Corporation;

 
(iii)
any material adverse change in the Employee's title or in the nature or scope of
the Employee's authorities, powers, functions or duties of the position(s) with
the Corporation or applicable SPAR Affiliate;

 
(iv)
the willful delay by the Corporation or applicable SPAR Affiliate for more than
ten (10) business days in the payment to the Employee, when due, of any part of
his or her compensation;

 
(v)
a material reduction in the Employee's salary or benefits (other than a
discretionary bonus);

 
(vi)
a failure by the Corporation to obtain the assumption of, and agreement to
perform, this Agreement by any successor to the Corporation; or

 
(vii)
a change in the location at which substantially all of the Employee's duties
with the Corporation are to be performed in any geographic location materially
different from the location in which the Employee is currently performing
substantially all of his or her duties (excluding those duties performed at home
or on the road);

 
provided, however, that the appointment of a new Chief Executive Officer, or
requiring the Employee to report to or be supervised by the new Chief Executive
Officer (in whole or in part), shall not (without more) constitute Good Reason
(other than where the Employee is the existing Chief Executive Officer); and
provided, further, that Good Reason shall not be considered present unless both
(A) the Employee provides written notice to the Corporation of the existence
following a Change in Control of a Good Reason condition described above within
a period not to exceed ninety (90) days of the initial existence of the Good
Reason condition and (B) the Corporation does not remedy the condition within
thirty (30) days after receipt of such notice (in which case the condition shall
be considered not to have occurred and not to be a basis for a Severance
Termination due to Good Reason). It is intended that "Good Reason" be construed,
interpreted and administered as "good reason" (as defined in applicable
regulation or other guidance) for purposes of IRC §409A.
 
(h) "IRC" shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder, all as in effect at the applicable
time.
 
(i) "Majority of Voting Securities" shall mean securities of the referenced
person representing more than fifty percent (50%) of the combined voting power
of the referenced person's then outstanding securities having the right to vote
generally in the election of directors, managers or the equivalent.
 
(j) "Protected Period" shall mean the last to occur of (A) the thirty-six month
period commencing on the date hereof, and (B) the occurrence (even if after the
expiration of such thirty-six month period) and expiration of the twenty-four
month period commencing on the date of the relevant Change in Control. For the
sake of clarity, a Protected Period based on a Change in Control shall restart
with each new Change in Control during the Employee's employment with the
Corporation or applicable SPAR affiliate (or their respective successors in any
Change in Control, as applicable).
 
(k) "Representative" shall mean any subsidiary or other affiliate of the
referenced person or any shareholder, partner, equity holder, member, director,
officer, manager, employee, consultant, agent, attorney, accountant, financial
advisor or other representative of the referenced person or of any of its
subsidiaries or other affiliates, in each case other than the Employee.
 
(l) "Securities Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended, or any corresponding or succeeding provisions of any applicable law
(including those of any state or foreign jurisdiction), and the rules and
regulations promulgated thereunder, in each case as the same may have been and
hereafter may be adopted, supplemented, modified, amended, restated or replaced
from time to time.
 
(m) "Separation from Service" shall mean the Employee's "separation from
service" in accordance with (and as defined in) IRC §409A(a)(2)(A)(i) with
respect to the Employee's employment with the
 

 
-3-
Form Executive CIC Sev Ag Rev. 12/08/08

 


 
 

--------------------------------------------------------------------------------

 
 
 
Corporation or applicable SPAR Affiliate (or their respective successors in any
applicable Change in Control, as applicable). The Employee shall be presumed to
have suffered such a "separation from service" even if the Employee continues to
provide bona fide services after such termination or separation to the
Corporation or any SPAR Affiliate (or their respective successors in any
applicable Change in Control, as applicable), as an independent contractor or
otherwise, so long as those services in the aggregate continue at a level that
is less than 50% of the average level of those bona fide services performed
during the immediately preceding 36-month period (or the entire employment
period if less than 36 months).
 
(n) "Severance Payment Date" shall mean the first to occur of (i) the tenth
business day following the Corporation's receipt of the Release it required
under Section 3(a) duly executed by the Employee, provided that such day shall
not be sooner than the first business day of the second calendar year if the
required return period for such Release overlaps two calendar years, (ii) if the
Corporation gives the Employee notice that it will not require a Release, the
tenth business day following the giving of such notice, (iii) if the Corporation
does not send a Release within the twenty-one day period required under Seciton
3(a), the tenth business day following the expiration of that period, or (iv)
the day (or if not a business day, the immediately preceding business day) that
is 2 ½ months after the date of the Severance Termination.
 
(o) "SPAR Affiliate" shall mean and currently includes (without limitation) each
of the Corporation's direct and indirect subsidiaries (including, without
limitation, SPAR Acquisition, Inc., SPAR Marketing, Inc., SPAR/Burgoyne Retail
Services, Inc., SPAR, Inc., SPAR Marketing Force, Inc., SPAR Trademarks, Inc.,
SPAR Group International, Inc., SPAR/PIA Retail Services, Inc., SPAR Technology
Group, Inc., SPAR All Store Marketing Services, Inc., SPAR Canada, Inc., SPAR
Canada Company, Retail Resources, Inc., Pivotal Field Services, Inc., PIA
Merchandising Co., Inc., Pacific Indoor Display Co. d/b/a Retail Resources,
Pivotal Sales Company, and PIA Merchandising Ltd.), the Corporation's affiliates
(including, without limitation, SPAR Marketing Services Inc., SPAR Management
Services, Inc., and SPAR InfoTech, Inc.), and each other entity under the
control of or common control with any of the foregoing entities, in each case
whether now existing or hereafter acquired, organized or existing.
 
(p) "SPAR Group" shall mean the Corporation and all of the SPAR Affiliates.
 
(q) "SPAR Group Ethics Code" shall collectively mean the SPAR Group Code of
Ethical Conduct for its Directors, Senior Executives and Employees Dated (as of)
May 1, 2004, and the SPAR Group Statement of Policy Regarding Personal
Securities Transactions in SGRP Stock and Non-Public Information Dated, Amended
and Restated as of May 1, 2004, in each case as the same may have been and
hereafter may be supplemented, modified, amended, restated or replaced from time
to time in the manner provided therein.
 
(r) "SPAR Securities" shall mean any securities issued by the Corporation,
whether acquired directly from the Corporation, in the marketplace or otherwise.
 
(s) "Tax Adviser" with respect to a referenced determination or calculation
shall mean (i) if the required determination or calculation is not a prohibited
non-audit service or inconsistent with its independence, the independent public
accountants that act as the principal auditors of the Corporation's financial
statements, unless such accountants are unable or unwilling to so act, and (ii)
in all other cases, a tax or benefits adviser selected by such accountants on
behalf of the Employee and Corporation, who shall be selected taking into
account both experience and reasonableness of cost.
 
(t) "Termination For Cause" shall mean any termination of the Employee for any
of the following reasons: (i) the Employee's willful, negligent or repeated
breach in any material respect of, or the Employee's willful, negligent or
repeated nonperformance, misperformance or dereliction in any material respect
of any of his or her duties and responsibilities under, (A) any employment
agreement or confidentiality agreement with the Corporation or any Spar
Affiliate, (B) the directives of the Board or any Authorized Representative, (C)
the SPAR Group Ethics Code, or (D) the Corporation's policies and procedures
governing his or her employment, in each case other than in connection with any
absence or diminished capacity due to illness, disability or incapacity excused
by (1) the policies and procedures of the Corporation, (2) the terms of his or
her employment or (3) the action of the Board or any Authorized Representative;
(ii) the gross or repeated disparagement by the Employee of the business or
affairs of the Corporation, any SPAR Affiliate or any of their Representatives
that in the reasonable judgment of the Corporation or applicable SPAR Affiliate
has adversely affected or would be reasonably likely to adversely affect the
operations or reputation of any such person; (iii) any resume, application,
report or other information furnished to the Corporation or any SPAR Affiliate
by or on behalf of the Employee shall be in any material respect untrue,
incomplete or otherwise misleading when made or
 
 

 
-4-
Form Executive CIC Sev Ag Rev. 12/08/08

 


 
 

--------------------------------------------------------------------------------

 
 
 
deemed made; (iv) the Employee is indicted for, charged with, admits or
confesses to, pleads guilty or no contest to, adversely settles respecting or is
convicted of (A) any willful dishonesty or fraud (whether or not related to the
Corporation or any SPAR Affiliate), (B) any material breach of any applicable
securities or other law, (C) any assault or other violent crime, (D) any theft,
embezzlement or willful destruction by the Employee of any asset or property of
the Corporation, any SPAR Affiliate or any of their respective Representatives,
customers or vendors, (E) any other misdemeanor involving moral turpitude, or
(F) any other felony; (vi) alcohol or drug abuse by the Employee; or (v) any
other event or circumstance that constitutes cause for termination of an
employee under applicable law and is not described in another clause of this
subsection.
 
Section 3. Severance Termination. If pending the applicable Change in Control or
within the Protected Period following the applicable Change in Control the
Employee's employment with the Corporation or any SPAR Affiliate is terminated
(i) by such employer for any reason other than the Employee's death or permanent
disability or a Termination For Cause, or (ii) by the Employee for Good Reason
within twenty-four months after the occurrence of the condition that is the
basis for the Good Reason, and, in the case of any payment or benefit provided
hereunder or portion thereof that is deferred compensation subject toIRC §409A,
if either such termination also constitutes a Separation from Service (each of
which will be referred to as a "Severance Termination"), the provisions of this
Section shall apply and the benefits provided by this Section shall be in lieu
of any and all other severance or similar termination benefits that might
otherwise apply (which other benefits are hereby waived by the Employee in the
event such Severance Termination benefits apply).
 
(a) Release. As a condition precedent to the payment of any benefits under this
Agreementin the event of a Severance Termination, the Corporation may in its
discretion elect to require execution and delivery by the Employee of a release
substantially in the same form as Exhibit A hereto (a "Release"), by sending to
the Employee a Release signed by the Corporation (and any applicable SPAR
Affiliate) within the twenty-one (21) day period following the date of such
Severance Termination (whether or not delivery is accepted by the Employee). If
the Corporation has not sent the proposed Release to the Employee by the end of
that twenty-one day period, then notwithstanding anything else in this Agreement
to the contrary, the Release shall not be required under this Agreement, and the
Corporation shall make the payments (if any) required under this Section. If the
Release is required under this Agreement (i.e., it has been timely sent to the
Employee) and the Employee has not signed the Release and sent it back to the
Corporation by the last day of the thirty (30) day period following receipt of
the Release (or if such last day not a business day, the next succeeding
business day), then notwithstanding anything else in this Agreement to the
contrary, the Corporation (and any applicable SPAR Affiliate) shall not be
required to make, and the Employee shall not be entitled to receive, any
severance payments or other benefits under this Agreement.
 
(b) Lump Sum Payment. If a Severance Termination has occurred, then, subject to
subsection (a) of this Section, the Corporation shall promptly (but not later
than the Severance Payment Date) pay (or cause the applicable SPAR Affiliate to
promptly pay) to the Employee severance pay in a lump sum in an amount equal to
the sum of:
 
(i)
the Employee's annual salary rate in effect immediately prior to his cessation
of such employment or, if greater, at the highest annual salary rate in effect
at any time during the one-year period preceding the date of such termination
(the "Employee's Annual Salary"), times a multiple (calculated to two decimal
places) equal to the remainder of (A) Protected Period (i.e., the number of
months in the Protected Period, minus (B) the number of months (to two decimal
places, but not less than zero) by which the Severance Termination date followed
the effective date of the Change in Control; and

 
(ii)
the higher of (A) fifteen percent (15%) of such Employee's Annual Salary or (B)
the highest annual aggregate bonus amount awarded to the Employee in any of the
preceding three employment years, but in any event not more than twenty-five
percent (25%) of the Employee's Annual Salary.

 
(c) Vacation Days. If a Severance Termination has occurred, then, subject to
subsection (a) of this Section, the Corporation shall promptly (but not later
than the Severance Payment Date) pay (or cause the applicable SPAR Affiliate to
promptly pay) to the Employee an amount equal to his or her accrued and unused
vacation days (if any), computed at the Employee's Annual Salary, which the
Corporation shall pay promptly and in accordance with the applicable policy of
the Corporation (or if changed pending or following the applicable Change in
Control, in accordance with the immediately preceding applicable policy of the
Corporation). The Employee acknowledges that personal days and sick days are not
vacation days for this or any other purpose.
 

 
-5-
Form Executive CIC Sev Ag Rev. 12/08/08

 


 
 

--------------------------------------------------------------------------------

 
 
(d) Insurance. In addition, during the two-year period following the effective
date of any Severance Termination, the Employee and his dependents shall
continue to receive the insurance benefits received during the preceding year as
well as any additional insurance benefits as may be provided to executive
officers or their dependents during such period in accordance with the
Corporation's policies and practices. The Employee's required co-payments shall
not exceed those payable by the other executive officers of the SPAR Group so
long as the Employee has timely complied with subsection (a) of this Section.
Any applicable COBRA time periods and rights shall run concurrently with the
provision of such insurance.
 
(e) Stock Compensation Awards. If a Severance Termination has occurred, then,
subject to subsection (a) of this Section, each stock compensation award granted
to the Employee that has not, by its express terms, vested shall be deemed to
have vested on the date of any Severance Termination, and shall thereafter be
exercisable for the maximum period of time allowed for exercise thereof under
the terms of such option, which period shall be determined as if the Severance
Termination were a permitted retirement (irrespective of age or subsequent
employment) of the Employee for the purpose of interpreting the provisions of
any of the Corporation's stock compensation plans or awards to the Employee;
provided, however, that if payment or settlement of any such stock compensation
award at such time would result in a prohibited acceleration or deferral under
IRC §409A, then such award shall be paid or settled at the time the award would
otherwise have been paid or settled under the applicable plan or arrangement
relating to such award absent such prohibited acceleration or deferral.
 
(f) 401k. If a Severance Termination has occurred, then, subject to subsection
(a) of this Section, on October 15 of the year following the Severance
Termination the Corporation shall pay to the Employee an amount equal to the
401k matching contribution for the year of his Severance Termination in
accordance with the Corporation's 401(k) Plan as if the Employee had been
employed for more than 1000 hours during the plan year and employed on the last
day of the plan year.
 
(g) Illness not affecting Good Reason. The Employee's right to terminate his
employment for Good Reason pending or following a Change in Control shall not be
affected by his illness or incapacity, whether physical or mental, unless the
Corporation shall at the time be entitled to terminate his or her employment by
reason thereof.
 
(h) Parachute Payments. Notwithstanding any other provision of this Section 3,
if it is determined that part or all of the compensation or benefits to be paid
to the Employee under this Agreement in connection with the Employee's Severance
Termination, or under any other plan, arrangement or agreement, constitutes a
"parachute payment" under IRC §280G(b)(2), then the amount constituting a
parachute payment that would otherwise be payable to or for the benefit of the
Employee shall be reduced (if required under such applicable law), but only to
the extent necessary, so that such amount would not constitute a parachute
payment. In the event a reduction is required, cash payments shall be reduced
first, and then compensation and benefits not payable in cash shall be reduced,
in each case in reverse order beginning with payments or benefits that are to be
paid the farthest in time from the date of the reduction and in each case after
giving effect to any payments and benefits that may have been received prior to
termination. Any determination that a payment constitutes a parachute payment
shall be made as promptly as practicable following the Employee's termination of
employment (but not later than the date payment is required under subsection (b)
of this Section) by the Tax Adviser (at the expense of the Corporation), whose
determination shall be final and binding in all cases. Unless the Employee is
given notice that a payment (or payments) will constitute a parachute payment
prior to the earlier of (1) receipt of such payments or (2) the [tenth] business
day following his or her Severance Termination, no payment (or payments) shall
be deemed to constitute a parachute payment. If the determination made pursuant
to this subsection would result in a reduction, the Tax Adviser also shall
determine which and how much of any particular entitlement shall be so reduced
(to the extent required under such applicable law), in each case after giving
effect to any payments and benefits that may have been received prior to such
termination, and shall advise the Employee and Corporation in writing within ___
days of the determination of the reduction in payments.
 
(i) Corporation's Obligations. The Corporation shall (or shall cause the
applicable SPAR Affiliate to) pay to, or distribute to or for the benefit of,
the Employee such amounts as are then due to the Employee under this Agreement
and shall timely pay to, or distribute to or for the benefit of, the Employee in
the future such amounts as become due to the Employee under this Agreement.
 
(j) Extension of Benefits. Except as otherwise specified in this Section, any
extension of benefits following a Severance Termination shall be deemed to be in
addition to, and not in lieu of, any period for
 

 
-6-
Form Executive CIC Sev Ag Rev. 12/08/08

 


 
 

--------------------------------------------------------------------------------

 
 
 
benefits continuation provided for by applicable law at the Corporation's, the
Employee's or his dependents' expense, as applicable.
 
(k) Temporary Suspension of Section's Benefits. Notwithstanding any other
provision of this Section 3, to the extent permitted under IRC §409A, in the
event that the Employee's Termination For Cause pending or following a Change in
Control is solely based on the Employee having been indicted for or charged with
any one or more of the deeds described in clause (iv) of the definition of
Termination For Cause and there is a bona fide dispute as to whether any such
deed(s) occurred, the payments and benefits of this Section 3 (other than those
under subsections (c), (d) and (j) hereof respecting vacation pay, insurance and
the like) shall be temporarily withheld until the bona fide dispute is
considered settled, which settlement shall be deemed to occur at such time as
either:
 
(i)
the first to occur of (A) the final determination by an appropriate authority
(including an arbitrator) that the Employee is not guilty or is acquitted of
such deed(s), (B) the Corporation's written acknowledgement that the Employee is
not guilty or acquitted of such deed(s) or the substantive equivalent or any
settlement with the Employee to any such effect, or (C) the passage of twelve
months following such termination without the good faith prosecution (criminal
or civil) of the Employee for or arbitration of such deed(s) (the first of which
occurs being the "Resolution Date"), in any which case the termination shall be
deemed a Severance Termination and, subject to subsection (a) of this Section,
the Employee shall be entitled at such time, with (where applicable) payment or
commencement, as applicable, to be made within ten business days after the
Resolution Date but in no event later then the end of the calendar year
containing the Resolution Date, to all the benefits of this Section 3 as of the
Severance Date , plus (y) interest at the prime rate per annum on the unpaid
amounts outstanding from time to time from the Severance Date through the
Resolution Date (the "Resolution Period"), plus (z) an extension of the
Employee's benefit periods under subsections (d) and (i) of this Section 3 and
stock compensation award exercise period(s) under subsection (e) of this Section
3 equal to the length of the Resolution Period; provided, however, that the
extension of the extension of the Employee's stock compensation award exercise
period(s) under subsection (e) of this Section 3 shall not extend the exercise
period beyond the original term of each stock option (determined without regard
to early termination due to cessation of employment); or

 
(ii)
the Employee admits or confesses to, pleads guilty or no contest to, adversely
settles respecting or is convicted of such deed(s), in any which case the
Employee shall not be entitled to any of the benefits of this Section 3, any
salary or bonus pending such resolution, any of the benefits of subsection (c)
hereof or any further payments or benefits hereunder other than benefits
continuation provided for by applicable law.

 
(l) Employee's Estate. In the event the Employee shall die after a Severance
Termination (including, without limitation, during the Resolution Period), this
Agreement and the benefits of this Section 3 shall inure to the benefits of the
estate, heirs and legal representatives of the deceased Employee in accordance
with his or her will or applicable law, as the case may be.
 
(m) IRC §409A Override; Voluntary Early Payment. Notwithstanding anything to the
contrary in this Agreement, (A) the Corporation and the SPAR Affiliates do not
warrant or guaranty compliance with IRC §409A, (B) the Corporation and the SPAR
Affiliates shall not be liable for any taxes should the Employee be assessed or
otherwise become liable for any additional income tax, excise tax, penalty or
interest as a result of any payment or provision of any benefit in violation of
IRC §409A, (C) it is intended that any payment or benefit provided pursuant to
or in connection with this Agreement that is considered to be deferred
compensation subject to IRC §409A (and not exempt) shall be provided and paid in
a manner, and at such time and in such form, as complies with the requirements
of IRC §409A to avoid any unfavorable tax consequences, and (D) without limiting
the generality of the foregoing, the following specific rules shall apply in
connection therewith:
 
(i)
any bonus payments due hereunder that would be penalized under IRC §409A if paid
later pursuant to the terms hereof shall instead be paid to the Employee by no
later than 2 1/2 months after the end of the calendar year in which the
Employee's rights to such bonus payments first vested for purposes of IRC §409A;

 


 

 
-7-
Form Executive CIC Sev Ag Rev. 12/08/08

 


 
 

--------------------------------------------------------------------------------

 
 
(ii)
if any bonus payments are accelerated hereunder to an earlier payment time that
would result in a prohibited acceleration under IRC §409A, then such amount
shall instead be paid at the time the amount would otherwise have been paid
absent such prohibited acceleration;

 
(iii)
subject to any applicable prohibition on acceleration of payment under IRC
§409A, the Corporation may, at any time and in its sole discretion, make a
lump-sum payment of or all amounts, or any or all remaining amounts, due to the
Employee under this Agreement;

 
(iv)
all rights to payments and benefits hereunder shall be treated as rights to
receive a series of separate payments and benefits for purposes of and to the
fullest extent allowed by IRC §409A;

 
(v)
the payments or provision of benefits that are considered to be deferred
compensation subject to IRC §409A (e.g., not exempt) in connection with the
Employee's Separation from Service shall be delayed, to the extent applicable,
until six months after the separation from service, or, if earlier, the
Employee's death, if the Employee is a "specified employee" under IRC §409A (the
"409A Deferral Period"); payments that are otherwise due to be made in
installments or periodically during the 409A Deferral Period shall be
accumulated and paid in a lump sum as soon as the 409A Deferral Period ends;
payments that are due to be made in installments or periodically after the 409A
Deferral Period shall be made as scheduled; any benefits that are required to be
deferred under IRC §409A during the 409A Deferral Period may be provided during
such period at the Employee's expense, with the Employee having a right to
reimbursement from the Corporation once the 409A Deferral Period ends; and
payments and benefits that are due to be made or provided in installments or
periodically after the 409A Deferral Period shall be made or provided as
scheduled;

 
(vi)
if this Agreement provides for reimbursements that constitute deferred
compensation for purposes of IRC §409A, in no event shall the reimbursements be
paid later than the last day of the calendar year following the calendar year in
which the related expense was incurred; and

 
(vii)
if, after application of the foregoing rules and the other provisions of this
Agreement (as and to the extent applicable) the Employee would still be
reasonably likely to be assessed or otherwise become liable for any additional
income tax, excise tax, penalty or interest as a result of any payment or
provision of any benefit in violation of IRC §409A under any provision of this
Agreement, then effective as of the effective date of this Agreement, (A) if
such provision could be amended to eliminate such violation, such provision
shall be deemed to have been amended as to the extent necessary to eliminate
such violation, and (B) if such provision could not be amended to eliminate such
violation, such provision shall be deemed to have been deleted.

 
Section 4. Waivers of Notice, Etc. Each Party hereby absolutely,
unconditionally, irrevocably and expressly waives forever each and all of the
following: (a) delivery or acceptance and notice of any delivery or acceptance
of this Agreement; (b) notice of any action taken or omitted in reliance hereon;
(c) notice of any nonpayment or other event that constitutes, or with the giving
of notice or the passage of time (or both) would constitute, any nonpayment,
nonperformance, misrepresentation or other breach or default under this
Agreement; (d) notice of any material and adverse effect, whether individually
or in the aggregate, upon the assets, business, cash flow, expenses, income,
liabilities, operations, properties, prospects, reputation or condition
(financial or otherwise) of a Party, its Representative or any other person,;
and (e) any other proof, notice or demand of any kind whatsoever with respect to
any or all of a Party's obligations or promptness in making any claim or demand
under this Agreement.
 
Section 5. Consent to Exclusive New York Jurisdiction and Venue, Waiver of
Personal Service, Etc.Each Party hereby consents and agrees that the Supreme
Court of the State of New York for the County of Westchester, White Plains, New
York, and the United States District Court for the Southern District of New
York, White Plains, New York, each shall have exclusive personal jurisdiction
and proper venue with respect to any claim or dispute under this Agreement
between the Employee and the Corporation or SPAR Affiliate or any other aspect
of their employment relationship; In any such claim or dispute between the
Employee and the Corporation or any SPAR Affiliate, no Party will raise, and
each Party hereby absolutely, unconditionally, irrevocably, expressly and
forever waives, any objection or defense to any such jurisdiction as an
inconvenient forum. Each Party hereby absolutely, unconditionally, irrevocably,
expressly and forever waives personal service of any summons, complaint or other
process on such Party or any authorized agent for service of such Party in any
claim or dispute under this Agreement (irrespective of whether more parties may
be involved). Each Party each hereby acknowledges and agrees with the other
Party that service of process may be made in any
 

 
-8-
Form Executive CIC Sev Ag Rev. 12/08/08

 


 
 

--------------------------------------------------------------------------------

 
 
 
such claim or dispute under this Agreement upon such Party by (i) delivery
pursuant to Section 7 hereof or (ii) any manner of service available under the
applicable law at address referenced in Section 7 hereof.
 
Section 6. Arbitration. (a) Arbitration Generally. Except as otherwise provided
in this Section, any unresolved dispute or controversy with respect to this
Agreement shall be settled exclusively by arbitration conducted by the American
Arbitration Association (including any successor body of similar function,
"AAA") in accordance with the AAA's Commercial Arbitration Rules then in effect
("AAA Rules") and held in Westchester County, New York. In any arbitration, no
Party will raise, and each Party hereby expressly and irrevocably waives, any
objection or defense to such location as an inconvenient forum. To commence an
arbitration, the aggrieved Party shall submit an arbitration notice (including a
copy of this Agreement and a reasonable description of its claims) to the AAA at
its headquarters in New York, New York, and request a list of qualified
arbitrators. The Parties agree that each arbitrator must have significant
experience and knowledge in the applicable field of endeavor and (to the extent
applicable) in the accounting field and GAAP.
 
(b) Arbitrator Selection. Unless the Parties agree in writing to a single
arbitrator prior to selection and a mechanism for his or her selection, three
arbitrators shall be chosen by the Parties from the list submitted by the AAA
within ten business days of receiving such list (or any subsequent list if
applicable). Either Party may object to any proposed arbitrator that does not
reasonably appear to have the required experience and knowledge or does not
reasonably appear to be a disinterested, unrelated third party. If the Parties
cannot agree on the three arbitrators, each Party shall select a single
disinterested arbitrator from the AAA's list with such qualifications and the
two arbitrators so selected by the Parties shall select the third arbitrator
with such qualifications in accordance with the AAA Rules. The arbitration shall
begin within 30 business days of such appointment unless another date and/or
place is otherwise agreed upon in writing by the Parties.
 
(c) Arbitrator's Limited Authority. The arbitrator(s) shall not have the
authority to add to, detract from, or modify any provision of this Agreement.
The Parties hereby instruct and direct the arbitrator to determine each claim or
severable part thereof in accordance with the terms and provisions of this
Agreement, and the arbitrator(s) shall not "split the difference" or employ
other equitable principles of allocation. Discovery will be strictly limited to
documents of the parties specifically applicable to the claims, excluding,
however, those items protected by attorney/client, accountant or other
professional or work product privilege (which the parties hereby agree have not
been waived by the Parties hereto or other applicable Persons). No depositions,
interrogatories or other prescreening of a Party or its Representatives or
expert witnesses will be permitted. No punitive, consequential or similar
damages shall be awarded by the arbitrator(s).
 
(d) Arbitrator's Decision. The arbitrator(s) shall render a decision and award
within sixty (60) days after the commencement of the arbitration. Such decision
and award shall be in writing, shall be delivered to each Party and shall be
conclusive and binding on the Parties. Judgment on such decision and award may
be entered in any court of competent jurisdiction.
 
(e) Arbitrator's Fees and Expenses. Except as otherwise provided in this
Agreement, each Party shall pay (i) the fees and disbursements of its own
attorneys and the expenses of its proof, and (ii) half of the fees and expenses
of the AAA and the arbitrator(s), in each case irrespective of outcome.
 
Section 7. Notice. Any notice, request, demand, service of process or other
communication permitted or required to be given to a Party under this Agreement
shall be in writing and shall be sent to the applicable Party at the address set
forth on the signature page below (or at such other address as shall be
designated by notice to the other Party and Persons receiving copies), effective
upon actual receipt (or refusal to accept delivery) by the addressee on any
business day during normal business hours or the first business day following
receipt after the close of normal business hours or on any non-business day, by
(a) FedEx (or other equivalent national or international overnight courier) or
United States Express Mail, (b) certified, registered, priority or express
United States mail, return receipt requested, (c) telecopy, or (d) messenger, by
hand or any other means of actual delivery. The Employee also may use and rely
on the accuracy of the address of the Corporation designated as its executive
office in its most recent filing under the Securities Exchange Act. The Parties
acknowledge and agree that such actual receipt will be presumed with, among
other things, evidence of the signature by a Representative of, or adult in the
same household as, the receiving Party on a return receipt, courier manifest or
other courier's acknowledgment of delivery or receipt.
 
Section 8. Interpretation, Headings, Severability, Reformation, Etc. The Parties
agree that the provisions of this Agreement have been negotiated, shall be
construed fairly as to all Parties, and shall
 

 
-9-
Form Executive CIC Sev Ag Rev. 12/08/08

 


 
 

--------------------------------------------------------------------------------

 
 
not be construed in favor of or against any Party. The section headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement. The term "including" shall mean "including
(without limitation)", whether or not so stated. The terms "including",
"including, but not limited to", "including (without limitation)" and similar
phrases (a) mean that the items specifically listed after such term are examples
of the provision preceding such term and are not intended to be all inclusive,
(b) shall not in any way limit (or be deemed or construed to limit) the
generality of the provision preceding such term, and (c) shall not in any way
preclude (or be deemed or construed to preclude) any other applicable item
encompassed by the general provision preceding such term. In the event that any
provision of this Agreement shall be determined to be superseded, invalid,
illegal or otherwise unenforceable (in whole or in part) pursuant to applicable
law by a court or other governmental authority having proper jurisdiction and
venue, the parties agree that: (i) any such court or governmental authority
making such determination shall have the power, and is hereby requested by the
parties, to reduce the scope or duration of such provision to the maximum
permissible under applicable law or to delete such provision to the extent it
deems necessary to render such provision enforceable; (ii) such reduction or
deletion shall not impair or otherwise affect the validity, legality or
enforceability of the remaining provisions of this Agreement, which shall be
enforced as if the unenforceable provision were deleted or so limited, in each
case unless the deletion or limitation of the unenforceable term or provision
would impair the practical realization of the applicable party's principal
rights and benefits hereunder; and (iii) such determination and such reduction
and/or deletion shall not be binding on any court or other governmental
authority not otherwise bound to follow such conclusions pursuant to applicable
law.
 
Section 9. Successors and Assigns; Assignment; Intended Beneficiaries. Whenever
in this Agreement reference is made to any person, such reference shall be
deemed to include the successors, assigns, heirs and legal Representatives of
such person, and, without limiting the generality of the foregoing, all
representations, warranties, covenants and other agreements made by or on behalf
of the Employee in this Agreement shall inure to the benefit of the successors
and assigns of the Corporation and the SPAR Affiliates; provided, however, that
nothing herein shall be deemed to authorize or permit the Employee to assign any
rights or obligations under this Agreement to any other person, and the Employee
agrees to not make any such assignment. Without limiting the generality of the
foregoing, the Employee acknowledges and agrees that the Corporation may pledge
this Agreement and all rights and interest arising hereunder to one or more
lender(s), such lender(s) shall be entitled upon default under its loan
documents to enforce any and all of the rights, powers, privileges, remedies and
interests of the Corporation as so assigned in accordance with the this
Agreement, the applicable loan documents and applicable law, and such lender(s)
shall not be responsible or liable for any of the acts, omissions, duties,
liabilities or obligations of the Corporation hereunder or otherwise. The
representations, agreements and other terms and provisions of this Agreement are
for the exclusive benefit of the Parties hereto and the SPAR Affiliates, and,
except as otherwise expressly provided herein, no other person shall have any
right or claim against any Party by reason of any of those provisions or be
entitled to enforce any of those provisions against any Party. The provisions of
this Agreement are expressly intended to benefit each of the members of the SPAR
Group, who may enforce any such provisions directly, irrespective of whether the
Corporation participates in such enforcement. However, no SPAR Affiliate shall
have, or shall be deemed or construed to have, any obligation or liability to
the Employee under this Agreement or otherwise.
 
Section 10. Survival of Agreements, Etc. Each of the representations and
warranties (as of the date(s) made or deemed made), covenants, waivers, releases
and other agreements and obligations of each Party contained in this Agreement:
(a) shall be absolute, irrevocable and unconditional, irrespective of (among
other things) (i) the validity, legality, binding effect or enforceability of
any of the other terms and provisions of this Agreement or any other agreement
(if any) between the Parties, or (ii) any other act, circumstance or other event
described in this Section; (b) shall survive and remain and continue in full
force and effect in accordance with their respective terms and provisions
following and without regard to (i) the execution and delivery of this Agreement
and each other agreement (if any) between the Parties and the performance of any
obligation of such Party hereunder or thereunder, (ii) any waiver, modification,
amendment or restatement of any other term or provision of this Agreement or any
other agreement (if any) between the Parties (except as and to the extent
expressly modified by the terms and provisions of any such waiver, modification,
amendment or restatement), (iii) any full, partial or non-exercise of any of the
rights, powers, privileges, remedies and interests of a Party or any SPAR
Affiliate under this Agreement, any other agreement (if any) between the Parties
or applicable law against such other Party or any other person or with respect
to any obligation of such Party, which exercise or enforcement may be delayed,
discontinued or otherwise not pursued or exhausted for any or no reason
whatsoever, or which may be waived, omitted or otherwise not exercised or
enforced (whether intentionally or otherwise), (iv) any extension, stay,
moratorium or statute of limitations or similar time constraint under any
applicable law, (v) any pledge, assignment, sale, conveyance or other transfer
by the Corporation (in whole or in part) to any other person of this Agreement
or any other agreement (if any) between the Parties or any one or
 

 
-10-
Form Executive CIC Sev Ag Rev. 12/08/08

 


 
 

--------------------------------------------------------------------------------

 
 
 
more of the rights, powers, privileges, remedies or interests of the Corporation
therein, (vi) any act or omission on the part of the Corporation, any SPAR
Affiliate, any of their respective Representatives or any other person, (vii)
any termination or other departure of the Employee from his or her employment,
whether for cause or otherwise, or any dispute involving any aspect of such
employment; or (viii) any other act, event, or circumstance that otherwise might
constitute a legal or equitable counterclaim, defense or discharge of a
contracting party, co-obligor, guarantor, pledgor or surety; in each case
without notice to or further assent from the Employee or any other person
(except for such notices or consents as may be expressly required to be given to
such Party under this Agreement or any other agreement (if any) between the
Parties); (c) shall not be subject to any defense, counterclaim, setoff, right
of recoupment, abatement, reduction or other claim or determination that the
Employee may have against the Corporation, any SPAR Affiliate, any of their
respective Representatives or any other person; (d) shall not be diminished or
qualified by the death, disability, dissolution, reorganization, insolvency,
bankruptcy, custodianship or receivership of Party or any other person, or the
inability of any of them to pay its debts or perform or otherwise satisfy its
obligations as they become due for any reason whatsoever; and (e) with respect
to any provision expressly limited to a period of time, shall remain and
continue in full force and effect (i) through the specific time period(s) and
(ii) thereafter with respect to events or circumstances occurring prior to the
end of such time period(s).
 
Section 11. No Waiver by Action, Cumulative Rights, Etc. Any waiver or consent
from a Party respecting any provision of this Agreement shall be effective only
in the specific instance for which given and shall not be deemed, regardless of
frequency given, to be a further or continuing waiver or consent. The failure or
delay of a Party at any time to require performance of, or to exercise or
enforce its rights or remedies with respect to, any provision of this Agreement
shall not affect the Party's right at a later time to exercise or enforce any
such provision. Any acceptance by or on behalf of a Party of any partial or late
payment, reimbursement or performance of any obligation of the other Party shall
not constitute a satisfaction or waiver of the obligation of such other Party
then due or the resulting default, and any acceptance by or on behalf of a Party
of any payment, reimbursement or performance of any obligation of such other
Party during the continuance of any default under this Agreement or any other
agreement (if any) between the Parties shall not constitute a waiver or cure
thereof, and a Party or its designee may accept or reject any such payment,
reimbursement or performance without affecting any of its rights, powers,
privileges, remedies and other interests under this Agreement, other agreements
(if any) between the Parties and applicable law. No notice to or demand on a
Party shall entitle such Party to any other or notice or demand in similar or
other circumstances. All rights, remedies and other interests of the Parties and
the SPAR Affiliates hereunder are cumulative and not alternatives, and they are
in addition to (and shall not limit) any other right, remedy or other interest
of the Employee under this Agreement or the Corporation or any SPAR Affiliate
under this Agreement, the rules, policies or procedures of the Corporation or
applicable law.
 
Section 12. Counterparts; New York Governing Law; Amendments, This Agreement
shall be effective as of the date written below when executed by the Parties.
This Agreement may have been executed in two or more counterpart copies of the
entire document or signatures pages hereto, any of which may have been delivered
by telecopy, pdf or other electronic means, and all of which, when taken
together, shall constitute a single agreement binding upon all of the Parties
hereto. This Agreement and all other aspects of the Employee's employment shall
be governed by and construed in accordance with the applicable laws pertaining
in the State of New York, other than those conflict of law rules that would
defer to the substantive laws of another jurisdiction. Each and every
modification and amendment of this Agreement shall be in writing and signed by
all of the Parties hereto, and each and every waiver of, or consent to any
departure from, any representation, warranty, covenant or other provision of
this Agreement shall be in writing and signed by each affected Party hereto.
 
Section 13. Waiver of Jury Trial; All Waivers Knowing, Intentional, Etc. In any
action, suit or proceeding in any jurisdiction brought against the Employee by
the Corporation or any SPAR Affiliate, or vice versa, each Party hereby
absolutely, unconditionally, irrevocably and expressly waives forever trial by
jury. This waiver of jury trial by the Parties, and each other waiver, release,
relinquishment or similar surrender of rights (however expressed) made by a
Party in this Agreement, has been absolutely, unconditionally, irrevocably,
knowingly and intentionally made by such Party.
 
Section 14. Entire Agreement. No Party or Representative of such Party has made,
accepted or acknowledged any representation, warranty, promise, assurance,
agreement, obligation or understanding (oral or otherwise) to, with or for the
benefit of the other Party with respect to the matters contained in this
Agreement other than as expressly set forth herein. This Agreement contains the
entire agreement of the Parties, and supersedes and completely replaces all
prior and other communications, discussions
 

 
-11-
Form Executive CIC Sev Ag Rev. 12/08/08

 


 
 

--------------------------------------------------------------------------------

 
 
and other representations, warranties, promises, assurances, agreements
(including, without limitation, any previously existing Change in Control
Severance Agreement (including the Existing CICSA) or other severance agreement
or arrangement of the Employee with the Corporation or any of its subsidiaries)
and understandings (oral or otherwise) between the Parties, with respect to the
matters contained in this Agreement.
 
In Witness Whereof, the Parties hereto have executed and delivered this
Agreement as of the last date written below, effective as of the date of the
Existing CICSA:
 
CORPORATION:
 
EMPLOYEE:
SPAR Group, Inc.
             
/s/ Gary S. Raymond
By:
   
[ ▲ Employee's Signature ▲ ]
[ ▲ Officer's Signature ▲]
         
Corporation's Current Address:
 
[Employee's Name ▲ Please Type or Print]
→
SPAR Group, Inc.
 
Employee's Current Address:
→
560 White Plains Road, Suite 210
 
→
 
→
Tarrytown, New York 10591
 
→
     
→
           
Date of Existing Change in Control Severance
Agreement (CICSA) N/A
     
This Agreement Signed:
 
This Agreement Signed: December 30, 2008

 


 

 
-12-
Form Executive CIC Sev Ag Rev. 12/08/08


 

--------------------------------------------------------------------------------